Bigelow, J.
The transfer to the plaintiff of the funds in the hands of the defendants, belonging to Robinson & Co., was valid as between the parties and could be avoided only by creditors of the firm. By the facts proved at. the trial it does not appear that any of the creditors of the firm have either set aside such transfer as being fraudulent, or have taken any steps to accomplish that purpose. How far it can be avoided by them or in what mode they can avail themselves of their right to set it aside it is not necessary to determine as the proof now stands. • Fairbanks v. Blackington, 9 Pick. 93.

New trial ordered.

A new trial was had at February term 1859, before Metcalf J., and resulted in a verdict for the defendant under instructions of the judge. The plaintiff alleged exceptions, which were argued at Boston in November 1859, but before judgment thereon the case was settled by the parties.